 


116 HRES 61 EH: Providing for consideration of the bill (H.R. 648) making appropriations for the fiscal year ending September 30, 2019, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 31) making further continuing appropriations for the Department of Homeland Security for fiscal year 2019, and for other purposes; providing for consideration of motions to suspend the rules; and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 61 
In the House of Representatives, U. S.,

January 23, 2019
 
RESOLUTION 
Providing for consideration of the bill (H.R. 648) making appropriations for the fiscal year ending September 30, 2019, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 31) making further continuing appropriations for the Department of Homeland Security for fiscal year 2019, and for other purposes; providing for consideration of motions to suspend the rules; and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 648) making appropriations for the fiscal year ending September 30, 2019, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. Clause 2(e) of rule XXI shall not apply during consideration of the bill. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees; and (2) one motion to recommit.  2.Upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 31) making further continuing appropriations for the Department of Homeland Security for fiscal year 2019, and for other purposes. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees; and (2) one motion to recommit. 
3.It shall be in order at any time through the legislative day of February 1, 2019, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.  4.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of January 30, 2019, relating to a measure making or continuing appropriations for the fiscal year ending September 30, 2019. 
 
Karen L. Haas,Clerk.
